UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 PURE PHARMACEUTICALS CORPORATION (Name of Issuer) COMMON STOCK, $0. (Title of Class of Securities) N/A (CUSIP Number) Charlie Lee P.O. Box 55 1594 Stone Mill Park Bellona, NY 14415 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 31, 2007 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box [ ]. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. n/a 1.Names of Reporting Persons Charlie Lee I.R.S. Identification Nos. of above persons (entities only): Not Applicable 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a)[_] (b)[_] 3.SEC Use Only: 4.Source of Funds (See Instruction): PF 5.Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): 6.Citizenship or Place of Organization: Canadian Citizenship Number of Shares Beneficially Owned by Each Reporting Person With: 7.Sole Voting Power:2,250,000 Shares 8.Shared Voting Power:Not Applicable 9.Sole Dispositive Power:2,250,000 Shares 10.Shared Dispositive Power:Not Applicable 11.Aggregate Amount Beneficially Owned by Each Reporting Person: 2,250,000 Shares 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): Not Applicable 13.Percent of Class Represented by Amount in Row (11): 17.9% 14.Type of Reporting Person (See Instructions) IN ITEM 1. SECURITY AND ISSUER. The class of equity securities to which this Statement relates is shares of common stock, par value $0.001 per share (the “Company Shares”), of Pure Pharmaceuticals Corporation, a Nevada Corporation (the “Company”). The principal executive offices of the Company are located at P.O. Box 55, 1594 Stone Mill Park, Bellona, NY, 14415, USA. ITEM 2. IDENTITY AND BACKGROUND. (a) Name of Person filing this Statement: Charlie Lee (the “Reporting Person”). (b) Residence or Business Address: The business address of the Reporting Person is P.O. Box 55, 1594 Stone Mill Park, Bellona, NY, 14415, USA. (c) Present Principal Occupation and Employment: The Reporting Person is the Secretary, Treasurer and Principal Accounting Officer of the Company. The Reporting Person has served in those capacities since September 24, 2004. (d) Criminal Convictions: The Reporting Person has not been convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors) during the last five years. (e) Civil Proceedings: The Reporting Person has not been a party to any civil proceeding of a judicial or administrative body of competent jurisdiction where, as a result of such proceeding, there was or is a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Citizenship: The Reporting Person is a citizen of Canada. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. On September 24, 2004, the Reporting Person acquired 2,250,000 shares of common stock at a price of $0.001 per share for proceeds of $2,250. ITEM 4. PURPOSE OF TRANSACTION. The purchase of the shares by the Reporting Person was an initial investment as the founding shareholder of the Company. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. (a)Aggregate Beneficial Ownership: As of September 20, 2007, the Reporting Person beneficially owns the following securities of the Company: Title of Security Amount Percentage of Shares of Common Stock(1) Common Stock 2,250,000 17.9% (1) As of September 20, 2007 there were 12,600,000 Company Shares issued and outstanding. (b)Power to Vote and Dispose of the Company Shares: The Reporting Person has the sole power to vote or to direct the vote of the Company Shares held by her and has the sole power to dispose of or to direct the disposition of the Company Shares held by her. (c)Transactions Effected During the Past 60 Days: The Reporting Person has not effected any transactions in the Company’s securities during the past 60 days. (d)Right of Others to Receive Dividends or Proceeds of Sale: None. (e)Date Ceased to be the Beneficial Owner of More Than Five Percent: Not Applicable. ITEM 6.CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. None. ITEM 7. MATERIAL TO BE FILED AS EXHIBITS. None. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. October 31, 2007 Date /s/ Charlie Lee Signature Charlie Lee, Secretary, Treasurer and Principal Financial Officer Name/Title
